Name: ECSC High Authority: Decision No 13/57 of 17 April 1957 amending Decision No 3/52 of 23 December 1952 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the Treaty
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  taxation
 Date Published: 1957-04-30

 30.4.1957 EN Official Journal of the European Union A 15/183 DECISION No 13-57 of 17 April 1957 amending Decision No 3-52 of 23 December 1952 on the amount of, and methods for applying, the levies provided for in Articles 49 and 50 of the Treaty THE HIGH AUTHORITY, Having regard to Articles 49 and 50 of the Treaty; Having regard to Decision No 2-52 of 23 December 1952 determining the mode of assessment and collection of the levies provided for in Articles 49 and 50 of the Treaty (Official Journal of the Community of 30 December 1952, p. 3), as amended by Decision No 30-54 of 25 June 1954(Official Journal of the Community of 1 August 1954, p. 469); Having regard to Decision No 3-52 of 23 December 1952 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the Treaty (Official Journal of the Community of 30 December 1952, p. 4) as amended and supplemented by Decision No 21-55 of 7 May 1955(Official Journal of the Community of 11 May 1955, p. 738), Decision No 29-55 of 3 November 1955 and Decision No 31-55 of 19 November 1955(Official Journal of the Community of 28 November 1955, pp. 905 and 906), Decision No 4-56 of 15 February 1956(Official Journal of the Community of 22 February 1956, pp. 18-56); Whereas in application of Articles 2 and 3 of the said Decision No 2-52 a change is required in the scale of net amounts of the levy per metric ton so as to take into account the revision of the average values of products on which the levies are assessed, at present fixed in Article 2 of Decision No 3-52; Whereas, in the light of these changes, the estimate of the financial needs of the Community for the financial year 1957/58 and also of the amounts required for reorganisation and technical and economic research up to 30 June 1958 call for changes in the rate of the levy; DECIDES: Article 1 Article 1 of Decision No 3-52 shall read as follows: The rate of levies assessed on production shall, from 1 July 1957, be fixed at 0,35 % of the values used for the assessment of levies. Article 2 Article 2 of Decision No 3-52 shall read as follows: The average value of the products on which the levies are assessed shall, from 1 July 1957, be fixed as follows in units of account of the European Payments Union: Products Average value Brown coal briquettes and semi-coke derived from brown coal 6,3 Hard coal of all categories 12,8 Pig iron other than that used for making ingots 71,6 Basic Bessemer steel in ingots 68,6 Steel in ingots other than basic Bessemer steel 91,0 Finished products and end products in basic Bessemer steel 114,3 Other finished products and end products in iron or steel 151,7 Article 3 Article 4 of Decision No 3-52 shall read as follows: The scale provided for in Article 2 (4) of Decision No 2-52 shall therefore be fixed as follows in units of account of the European Payments Union: Products Average value Brown coal briquettes and semi-coke derived from brown coal (1) 0,0220 Hard coal of all categories (2) 0,0448 Pig iron other than that used for making ingots 0,1870 Basic Bessemer steel in ingots 0,1738 Steel in ingots other than basic Bessemer steel 0,2925 Finished products and end products in iron or steel 0,1003 The corresponding scales expressed, for guidance, in the currencies of Member States of the Community shall be published at a later date. Article 4 This Decision shall enter into force in the Community on 1 July 1957. This Decision was considered and adopted by the High Authority at its meeting on 17 April 1957. For the High Authority The President RenÃ © MAYER (1) For the purpose of the deductions provided for in the preceding Article, the levy fixed above must be applied to tonnage of brown coal briquettes and semi-coke derived from brown coal less 3 %. (2) For the purpose of the deductions provided for in the preceding Article, the levy fixed above must be applied to tonnage of hard coal as defined in Article 1 of Decision 2-52 less 12 %.